Title: To John Adams from James Warren, 11 December 1775
From: Warren, James
To: Adams, John


     
      Watertown Decr. 11th: 1775
      My Dear Sir
     
     Since my last I have not A Scrip from you. Whether you Intend by withholding the Encouragement you used to give to get rid of the Trouble of my many long and Tedious Letters I don’t know. However I am determined to write this once more at least not out of Spite, and malice, but to rectify some Errors I find I Committed in my last and to remove any Impressions of despondency the Temper I wrote in, and the Spirit of the Letter might make. Capt. Stevenson who was the Bearer of it left us last monday, and I hope will be with you this day, since which I find I was much mistaken in the account I gave you of the progress of saltpetre in this Colony. It is certainly makeing in great quantities in many Towns, and I believe we shall next spring have as much as we want. One man in Wrentham had a fortnight ago 50 lb. One at Sherburne about as much. Dr. Whittaker has 70 lb. Parson Whitwell 50 and in the County of Worcester great quantities are Collecting. All Agree that the process is as Simple and easy as Makeing Soap. Our Committee too at Newberry Port have succeeded with some Improvements and make steadily 12 lb. a Day and as good as I ever saw. So much for Saltpetre. We have Assigned this afternoon to Choose A Committee to Erect as soon as possible A powder Mill at Sutton and Another at Stoughton. Several Prizes have been taken in the week past, and among the rest A fine Ship from London, with Coal, Porter Cheese Live Hoggs &c. &c. and a large Brigantine from Antigua with Rum Sugar &c. All the Country are now Engaged in prepareing to make salt Petre fixing Privateers, or Reinforceing the Army. I suppose if the weather had been favourable 12 or 13 Privateers would have been at Sea this Day in quest of 7 Sail of Ships which came out with this Prize, and had similar Cargoes. Commissions are makeing out for 2 Privateers from Salem, two from Newberry Port one of them to Mount 16 Guns. I hear one is fixing at Plymouth and one at Barnstable. It will be in the power of the Congress another Year to Command the American Sea. We have here great Numbers of fine Vessels, and Seamen in Abundance.
     The 3000 Militia called to Reinforce the Army, are all I believe in Camp, and I Conjecture some hundred more than called for, such was their Indignation at the Conduct of the Connecticut Troops, and Zeal for the Cause that they Immediately Inlisted and Arrived in Camp at the Time set, tho’ the Traveling is Exceeding Bad. The New Hampshire Troops I am told are not behind them. The Small Pox is broke out at Cambridge and 1 or 2 other places among those late out of Boston. I hope good Care will be taken of them to prevent its spreading. The Inlistments in the Army go on rather better than they did. Upon the whole the Hemisphere is brighter, and the prospects more Agreable than they were A Week ago. Our Army Acknowledge they have been well Treated paid and fed, and if you had not raised the pay of the officers they could hardly have found A Subject of Complaint. I am sorry it was done tho’ if the Soldiers were Politicians they might see it was an Advantage to them . . . . The Southern Gentlemen seem to have taken a dislike to . . . Equality among us, and don’t seem  that Many of the Soldiers are  possessd of as much property as  The People of Boston by their Imprudence  Town so long have given us more trouble  the Ministerial Army and Navy. I don’t  an Eighth part of our whole time since  been taken up about them people, and the  last perhaps ruin us by spreading  what shall we do determine not to  they die.
     
      Adeu
     
     
      I have no Letter from Mrs. Adams to Inclose. I may recieve one Tomorrow.
     
     
     Just as I finished the Above I received your Short Letter of Decr. 5. Shall Endeavour to reconcile the Troops as far as I have Influence to the Terms you mention. The greatest difficulty however is about Officers wages lately raised. Crafts I know is A deserving Man and fit for the Office you Mention. Trot I presume is by the Character you give him, but what is to be done with Burbeck. He is said to be a good Officer, is well Esteemed at Head Quarters, and is now a Leut. Colonel. Do you design there shall be 2 Lt. Colonels as well as 2 Ma­jors in that Regiment. What Shall be done for our Good Friend Doctr. Cooper. He is A Staunch Friend to the Cause A grat Sufferer, and No Income to support him. Must he not be provided for in the Civil List. Do Devise something.
     It is reported from Boston that they have taken one of our Privateers. I fear it is True.
      it is true they have indeed got one of our  Brigantine the General fixed from Plymouth. She  double fortified six pounders, about 20 Swivels  we dont know who took her or any  about it. Tis supposed she made A stout  much fireing was heard in the Bay.  Head Quarters Yesterday but the General was gone  not see him. I met Crafts he says the General offered him the 2d. Majority, and that A Man  formerly his Serjeant is to have the first  Accept it. Mason is the Leut. Colonel  wishes to be made Barracks Master, and I could  if it don’t make A difficulty. Brewer is at present Appointed, and gave up his Regiment for it to Accomodate Matters, and facilitate the New Establishment. I had A Vessel Arrived on Monday from the West Indies. She has been at Almost all the Windward Islands. The Master is Sensible, and Intelligent. I Received A Letter from Home last Night. Shall Inclose you A paragraph which Contains the Account he gives. It may do service tho’ you no doubt have Intelligence more direct. My Son Met Mrs. Adams on the road Yesterday in her way to Weymouth. She was well.
    